FILED
                             NOT FOR PUBLICATION                            FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADEDOTUN EDUN,                                    No. 08-72880

               Petitioner,                        Agency No. A038-798-399

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Adedotun Edun, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen deportation proceedings held in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005), and we deny the petition for review.

      The agency did not abuse its discretion in denying Edun’s motion to reopen

for failure to show “reasonable cause” for his absence from his scheduled hearing.

See 8 U.S.C. § 1252(b) (1988).

      The agency also did not abuse its discretion in denying the motion to reopen

where Edun failed to show prima facie eligibility for relief. See 8 C.F.R.

§ 1003.23(b)(3).

      Edun’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                  08-72880